DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 09/06/2022 have been received, to which the Applicant is thanked. Claim 4 has been cancelled. The Applicant has overcome both the 112(a) and 112(b) rejections of record, and they have been withdrawn from consideration. The Applicant has complied with the IDS issue of record by submitting all required documents and translations, and the IDS issue is considered resolved, to which the Examiner appreciates the Applicants attentiveness in the matter.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 8-9 regarding newly amended claim language,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
the refrigeration unit being angled relative to the end wall (¶0051, Lines 1-3 specifically state that the angling of the fluid flow leaving the air supply nozzle MAY be provided for by the angling of the TRU 5 generally, which it then states such an arrangement is “not shown”)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

While the Examiner is not issuing a formal Drawing Objection with the following section, the Examiner would like to make a statement on the record of the details of Figures 2 & 5.
	Figure 2 shows parts of the trailer and the TRU. Those parts are visually reduced by what are known as break lines (see Item A taken from http://www.manufacturinget.org/2011/07/line-conventions/).


    PNG
    media_image1.png
    753
    1257
    media_image1.png
    Greyscale

Item A

	The Applicant has chosen to disclose break lines as in Figure 2 (see Item B) located at the mouth of the outlet portion 202 and seemingly at the base of the TRU, instead of showing the actual, physical dimensions of existing structure on a limited size of a page. 


    PNG
    media_image2.png
    549
    655
    media_image2.png
    Greyscale

Item B

The function of a break line can further be seen in the Applicants Figure 5, with the break line at the base of the TRU, now having moved upwards, with Figure 5 now not showing the bottom part of the TRU that is clearly shown in Figure 2 (see Item C). 


    PNG
    media_image3.png
    551
    963
    media_image3.png
    Greyscale

Item C

	The Examiner would like to make of record the break line at the mouth of the outlet portion 202.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 1 specifically), in view of Endelin (EP000389278), in further view of Simone et al (US 6,497,112), hereinafter referred to as Simone.

Regarding claim 1, Bushnell (US 2015/0202945) shows an air supply nozzle for fluid coupling with an end wall of a trailer which is adjacent to a top wall of the trailer and which defines an opening (Fig. 1 – the end wall 14 comprises of an opening), the air supply nozzle (56, Fig. 1) comprising: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls forming an angled inlet portion (see Annotated Figure 1), an entirety of which is directed away from the end wall (As the Applicant claims the angled inlet portion 201 in its entirety is directed away from the end wall 43, as does Bushnell show the angled inlet portion (Annotated Figure 1) having its entirety which is directed away from the end wall 14), and an outlet portion (58, Fig. 1, see Annotated Figure 1 - the floor, ceiling and sidewalls form the outlet portion 58) downstream from the angled inlet portion (see Annotated Figure 1) with the ceiling being recessed from the top wall (12, Fig. 1), and the first and second curvatures being configured and angled toward a portion of the top wall (Fig. 1 – the first and second curvatures are configured and angled themselves toward a portion of the top wall) such that fluid, which is flown through a pathway (Fig. 1) defined by the floor, ceiling and sidewalls, is directed at an angle toward the portion of the top wall immediately upon passing through the outlet portion at the opening (See Annotated Figure 3 – the first and second curvatures are configured and themselves are angled toward a portion of the top wall, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed at and angled toward the portion of the top wall immediately upon passing through the outlet portion at the opening in the end wall of the trailer; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect1 as shown in Annotated Figure 3, that the airflow would be directed immediately towards the top wall, by means of the first and second curvatures being configured to do so), wherein the first and second curvatures are configured such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the end wall while passing through the angled inlet portion (see Annotated Figure 1) and is subsequently directed, at an angle toward the portion of the top wall (See Annotated Figure 3 – the first and second curvatures are configured, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed away from the end wall while passing through the angled inlet portion, and is subsequently directed, at an angle, toward the portion of the top wall; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the first and second curvatures being configured to do so).
However, Bushnell lacks showing the floor, ceiling and sidewalls forming an angled outlet portion, and the fluid is subsequently directed, while passing through the angled outlet portion, at the angle toward the portion of the top wall.
Endelin (EP000389278), an air nozzle for use in a trailer, which is in the same field of endeavor as Bushnell which is an air nozzle for use in a trailer.
Endelin teaches the floor, ceiling and sidewalls (See Annotated Figure 4) forming an angled outlet portion (See Annotated Figure 4), and the fluid is subsequently directed, while passing through the angled outlet portion, at the angle toward the portion of the top wall (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the floor, ceiling and sidewalls forming an angled outlet portion, and the fluid is subsequently directed, while passing through the angled outlet portion, at the angle toward the portion of the top wall, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).
However, the combination of Bushnell & Endelin lacks showing the outlet portion that is connectable with the end wall of the trailer at the opening.
Simone (US 6,497,112), a ventilation system for a trailer, is in the same field of endeavor as Bushnell which is a ventilation system for a trailer.
Simone teaches the outlet portion (50, Fig. 1 – the nozzle 50 comprises of an outlet portion) that is connectable with the end wall (14, Fig. 1) of the trailer (11, Fig. 1) at the opening (Fig. 1 – As the Applicant claims the outlet portion is to be connectable with the end wall by showing the nozzle 20 to protrude from the end wall 43 at an angle, as does Simone teach with the opening, that can be seen as the opening in the end wall 14, where the outlet portion of the nozzle connects with the opening in the end wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bushnell & Endelin to incorporate the teachings of Simone to provide the outlet portion that is connectable with the end wall of the trailer at the opening, which would provide improved air management in the indoor side of an air conditioning system of a mobile container (Col. 1, Lines 40-42).


    PNG
    media_image4.png
    422
    543
    media_image4.png
    Greyscale

Annotated Figure 1


    PNG
    media_image5.png
    487
    699
    media_image5.png
    Greyscale

Annotated Figure 3


    PNG
    media_image6.png
    538
    583
    media_image6.png
    Greyscale

Annotated Figure 4

Regarding claim 2, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within an interior of the trailer (Fig. 1).  

Regarding claim 3, Bushnell shows wherein the portion of the top wall is defined at a second distance from the end wall (see Annotated Figure 2), and the second distance is equal to or greater than the first distance (see Annotated Figure 2).  


    PNG
    media_image7.png
    250
    575
    media_image7.png
    Greyscale

Annotated Figure 2

Regarding claim 5, Bushnell shows wherein a cross-section of the pathway is substantially rectangular (Fig. 1 – as the Applicant has outlined in Figure 2 the pathway 21 to be in a substantially rectangular shape, as does the Bushnell show the pathway is substantially rectangular).  

Regarding claim 6, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 7, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 8, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 9 specifically), in view of Endelin (EP000389278), in further view of Simone et al (US 6,497,112), hereinafter referred to as Simone.

Regarding claim 9, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall and an end wall (14, Fig. 1) adjacent to the top wall (12, Fig. 1), the end wall defining an opening (Fig. 1 – the end wall 14 comprises of an opening); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow of fluid (¶0002); and an air supply nozzle (56, Fig. 1) coupled to an outlet (see Annotated Figure 1) of the refrigeration unit (Fig. 1) and the trailer at the end wall (Fig. 1), WO 2018/022611PCT/US2017/04370810the air supply nozzle comprising an outlet portion (58, Fig. 1, see Annotated Figure 1 - the floor, ceiling and sidewalls form the outlet portion 58) and being configured toward a portion of the top wall (as previously established from the airflow entrainment surrounding the Coanda Effect2 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall) to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer (¶0002) and toward the portion of the top wall immediately upon passing through the outlet portion at the opening (Fig. 8), and the refrigeration unit being angled relative to the end wall (Fig. 1 – As the Applicant details in ¶0051, Lines 1-3 that such an angling of the refrigeration unit may exist but is not shown, as does Bushnell show the refrigeration unit being angled relative to the end wall 14) such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the end wall by refrigeration unit angling (Fig. 1 – as the Applicant claims a limitation from an angling of the refrigeration unit, which such angling is not shown, as does Bushnell show the fluid which is flown through the pathway defined by the floor, celling, and sidewalls, is initially directed away from the end wall by the refrigeration unit angling, of which as outlined in Annotated Figure 3, airflow leaving the refrigeration unit would happen naturally via the Coanda Effect, regardless of the any angle of the refrigeration unit) and is subsequently directed at the angle toward the portion of the top wall (see Annotated Figure 3 – as outlined previously, the fluid flow would be directed towards the portion of the top wall, regardless of any angling of the refrigeration unit, via the Coanda Effect).
	However, Bushnell lacks showing the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall.
Endelin (EP000389278), an air nozzle for use in a trailer, which is in the same field of endeavor as Bushnell which is an air nozzle for use in a trailer.
Endelin teaches the air supply nozzle comprising an angled outlet portion (see Annotated Figure 4), and being configured and angled toward a portion of the top wall (8, Fig. 1 – the wall 8 that is on the top of the trailer, is the top wall), and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle (Fig. 1) toward the portion of the top wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).
	However, the combination of Bushnell & Endelin lacks showing the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening.
Simone (US 6,497,112), a ventilation system for a trailer, is in the same field of endeavor as Bushnell which is a ventilation system for a trailer.
Simone teaches the air supply nozzle (50, Fig. 1) comprising an outlet portion (50, Fig. 1 – the nozzle 50 comprises of an outlet portion) that is connectable with the end wall (14, Fig. 1) at the opening (Fig. 1 – As the Applicant claims the outlet portion is to be connectable with the end wall by showing the nozzle 20 to protrude from the end wall 43 at an angle, as does Simone teach with the opening, that can be seen as the opening in the end wall 14, where the outlet portion of the nozzle connects with the opening in the end wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bushnell & Endelin to incorporate the teachings of Simone to provide the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening, which would provide improved air management in the indoor side of an air conditioning system of a mobile container (Col. 1, Lines 40-42).

Regarding claim 10, Bushnell shows wherein the trailer comprises a substantially rectangular body (Fig. 1 – the trailer 10 comprises of a substantially rectangular body).  

Regarding claim 11, Bushnell shows wherein the refrigeration unit comprises: a duct (see Annotated Figure 1); a fan (52, Fig. 1) rotatably disposed within the duct to generate the fluid flow (Fig. 1); and a motor (54, Fig. 8) configured to drive rotations of the fan.  

Regarding claim 12, Bushnell shows wherein the air supply nozzle (56, Fig. 1) comprises: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls form an angled inlet portion (see Annotated Figure 3), an entirety of which is directed away from the end wall (As the Applicant claims the angled inlet portion 201 in its entirety is directed away from the end wall 43, as does Bushnell show the angled inlet portion (Annotated Figure 1) having its entirety which is directed away from the end wall 14), and the outlet portion (58, Fig. 1) downstream from the angled inlet portion (see Annotated Figure 1), with the ceiling recessed from the top wall by a first distance (see Annotated Figure 2), and the first and second curvatures being configured to direct the fluid flow through a pathway defined by the floor, ceiling and sidewalls (Fig. 1) and toward the portion of the top wall which is defined at a second distance from the end wall (see Annotated Figure 2).   
	However, Bushnell lacks showing an angled outlet portion.
Endelin teaches the air supply nozzle comprising an angled outlet portion (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide an angled outlet portion, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).

Regarding claim 13, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within the interior of the trailer (Fig. 1).  

Regarding claim 14, Bushnell shows wherein the second distance is equal to or greater than the first distance (see Annotated Figure 2).  

Regarding claim 15, Bushnell shows wherein the air supply nozzle is configured to provide the fluid flow as a turbulent flow (Fig. 1 – the air supply nozzle 56 is configured to provide a turbulent flow of the fluid, as every flow eventually becomes turbulent as the velocity at which moved the air reduces and equalizes with the internal pressure of the space its being moved into).  

Regarding claim 16, Bushnell shows wherein the first and second curvatures are configured such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the end wall by the refrigeration unit angling (Fig. 1 – As the Applicant details in ¶0051, Lines 1-3 that such an angling of the refrigeration unit may exist but is not shown, as does Bushnell show the refrigeration unit being angled relative to the end wall 14) and while passing through the angled inlet portion (see Annotated Figure 1) and is subsequently directed, while passing through the outlet portion (see Annotated Figure 1) at the angle toward the portion of the top wall (See Annotated Figure 3 – the first and second curvatures are configured, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed away from the trailer, or end wall 14, as it leaves the pathway, and is subsequently directed towards the portion of the top wall at an angle by virtue of the Coanda Effect; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect3 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the first and second curvatures being configured to do so).
However, Bushnell lacks showing an angled outlet portion.
Endelin teaches the angled outlet portion (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the angled outlet portion, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).

Regarding claim 17, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 18, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 19, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 20 specifically), in view of Endelin (EP000389278), in further view of Simone et al (US 6,497,112), hereinafter referred to as Simone.

Regarding claim 20, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall and an end wall (14, Fig. 1) adjacent to the end wall (12, Fig. 1), the top wall defining an opening (Fig. 1 – the end wall 14 comprises of an opening; see 112(a) & 112(b) rejections above); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow jet (¶0002); and an air supply nozzle (56, Fig. 1) coupled to an outlet (see Annotated Figure 1) of the refrigeration unit (Fig. 1) and the trailer at the end wall (Fig. 1), WO 2018/022611PCT/US2017/04370810the air supply nozzle comprising an angled inlet portion, (see Annotated Figure 1), an entirety of which is directed away from the end wall (As the Applicant claims the angled inlet portion 201 in its entirety is directed away from the end wall 43, as does Bushnell show the angled inlet portion (Annotated Figure 1) having its entirety which is directed away from the end wall 14), and an outlet portion (58, Fig. 1, see Annotated Figure 1 - the floor, ceiling and sidewalls form the outlet portion 58) downstream from the angled inlet portion (see Annotated Figure 1) and being configured toward a portion of the top wall (as previously established from the airflow entrainment surrounding the Coanda Effect4 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall) to initially direct the fluid flow from the outlet of the refrigeration unit away from the end wall while passing through the angled inlet portion (see Annotated Figure 1/3) and to subsequently direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer (¶0002) and toward the portion of the top wall immediately upon passing through the outlet portion at the opening (Fig. 8).  
	However, Bushnell lacks showing the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall.
Endelin (EP000389278), an air nozzle for use in a trailer, which is in the same field of endeavor as Bushnell which is an air nozzle for use in a trailer.
Endelin teaches the air supply nozzle comprising an angled outlet portion (see Annotated Figure 4), and being configured and angled toward a portion of the top wall (8, Fig. 1 – the wall 8 that is on the top of the trailer, is the top wall), and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle (Fig. 1) toward the portion of the top wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).
	However, the combination of Bushnell & Endelin lacks showing the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening.
Simone (US 6,497,112), a ventilation system for a trailer, is in the same field of endeavor as Bushnell which is a ventilation system for a trailer.
Simone teaches the air supply nozzle (50, Fig. 1) comprising an outlet portion (50, Fig. 1 – the nozzle 50 comprises of an outlet portion) that is connectable with the end wall (14, Fig. 1) at the opening (Fig. 1 – As the Applicant claims the outlet portion is to be connectable with the end wall by showing the nozzle 20 to protrude from the end wall 43 at an angle, as does Simone teach with the opening, that can be seen as the opening in the end wall 14, where the outlet portion of the nozzle connects with the opening in the end wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bushnell & Endelin to incorporate the teachings of Simone to provide the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening, which would provide improved air management in the indoor side of an air conditioning system of a mobile container (Col. 1, Lines 40-42).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        2 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        3 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        4 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall.